By the Court, Paschal, J. It is to be observed, that no steps were taken as to the defendant not served; nor does the record show what ■ defendant demurred. This is, certainly, a very irregular proceeding. No cause of demurrer has been pointed out. We have looked through the declaration, which seems to be substantially good. 2 Ark. Rep. 115, Davies vs. Gibson. According to the principles settled in the case of Dillard vs. Evans, 4 Ark. Rep. 175, covenant was the proper remedy. The breach is well laid for the non-performance of the covenant, according to its terms. In our opinion, therefore, the demurrer was wrongfully sustained. Judgment reversed.